Citation Nr: 0803179	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which, in pertinent part, denied the benefit 
sought on appeal. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board has reviewed the claims files and determined that 
further development is necessary prior to adjudicating the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran claims entitlement to TDIU as a result of 
impairment caused by the symptoms of his service-connected 
disabilities, which consist of: 

(1) adjustment disorder with depressed mood associated 
with residuals of fracture of left wrist with excision 
of ganglion cyst (currently rated as 50 percent 
disabling); 

(2) left median neuropathy associated with residuals of 
fracture of left wrist with excision of ganglion cyst 
(currently rated as 30 percent disabling); 

(3) scars, residual of excisions of ganglion cyst, left 
wrist associated with residuals of fracture left wrist 
with excision of ganglion cyst (currently rated as 10 
percent disabling); 

(4) residuals of fracture left wrist with excision of 
ganglion cyst (currently rated as 10 percent disabling); 
and 

(5) well-healed abrasion wound over left medial knee 
(currently rated as zero percent disabling).

It has been approximately two and one-half years since the 
last VA examinations documented the extent and severity of 
the veteran's service-connected disabilities.  As discussed 
below, additional medical records since the August 2005 VA 
examinations indicate that the veteran's disability picture 
due to his service-connected disabilities may have worsened 
significantly.  The veteran has also essentially claimed that 
his psychiatric and left median neuropathy disabilities have 
worsened since his last examinations.  Additionally, records 
on file show that the veteran lost his job in 2005 due to his 
service-connected disabilities and that he has not worked 
since then.  

In the veteran's May 2004 Application for Increased 
Compensation Based on Unemployability (claim for TDIU), he 
indicated that he was prevented from securing or following 
any substantially gainful occupation primarily due to his 
service-connected adjustment disorder with depressed mood, 
and left median neuropathy.  

In the May 2004 application, the veteran also reported that 
in the last five years he had worked from June 1998 to June 
2003 at a library in circulation; and then from June 2003 to 
May 2004 he worked in customer service for L.L. Bean.  The 
veteran reported that in the time at his current job in 
customer service at L.L. Bean, he had lost 4.5 months of work 
due to illness.  He reported that while at that job his 
highest gross earnings per month amounted to $800, but he 
averaged $500 per month.  He indicated that he was presently 
employed and his current monthly earned income was $475.  

The claims file contains reports from L.L. Bean showing the 
veteran's net pay for the period from June 2003 to June 2004; 
and from January 2004 to April 2005.  Review of those records 
indicate that the veteran's taxable income was $12,153 for 
the period from June 2003 to June 2004 (approximately one 
year); and was $9,379 for the period from January 2004 to 
April 2005.  

The record shows, however, that in June 2005, the veteran 
lost both his "seasonal" job-and any possibility for 
rehiring-with L.L. Bean.  The record contains a report 
titled "L. L. Bean, Inc. 2005 Seasonal Employment 
Performance Summary" that shows that the veteran's job was 
terminated in June 2005.  The report indicated that this was 
due to poor performance involving absences in order to 
receive treatment for his disabilities.  There is no 
indication that the veteran has worked since that time.   

VA last examined the veteran for his psychiatric and left 
wrist disabilities in August 2005, almost two and one-half 
years ago.  At that time, the examiner for mental disorders 
diagnosed a chronic adjustment disorder.  At that time, the 
veteran had only recently become unemployed and had 
apparently only recently become homeless.  

In the approximate two and one-half years since the August 
2005 VA examination for mental disorders, the medical 
evidence shows that the nature of the veteran's psychiatric 
symptomatology has changed; and that change indicates that 
the condition of the veteran's service-connected psychiatric 
disorder may have worsened in severity since the last VA 
examination.  

Subsequent VA and private medical records show a diagnosis of 
post-traumatic stress disorder (PTSD), which represents a 
different array of symptoms from that of the previously 
diagnosed chronic adjustment disorder.  VA treatment records 
in January 2006 show that during a VA PTSD screen, the 
results were positive.  The most current material evidence on 
this question is contained in the report of an April 2007 
assessment by Gary Rasmussen, Ph.D.  Dr. Rasmussen conducted 
the psychological assessment in connection with the veteran's 
claim for SSA disability benefits.  That report shows that 
after examination, the diagnosis was PTSD.  While diagnoses 
of chronic adjustment disorder and PTSD are both 
etiologically related to trauma, PTSD is defined as a more 
severe condition.  

An adjustment disorder is diagnosed if the trauma did not 
involve an experience so intense as to warrant a diagnosis 
such as acute stress disorder or PTSD, and if the symptoms do 
not represent ordinary bereavement.  The predominant symptoms 
that characterize an adjustment disorder can be depressed 
mood, anxiety, disturbance of conduct (e.g., fighting, 
vandalism, reckless driving), or other maladaptive reactions 
(e.g., physical complaints, work or academic inhibition, 
social withdrawal).  By its definition, an adjustment 
disorder cannot last longer than 6 months, unless the 
precipitating experience is ongoing or has ongoing 
consequences. 

DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)); 
http://www.guidetopsychology.com/ptsd.htm.
  
Post-traumatic stress disorder may be diagnosed if the 
precipitating experience (traumatic stressor) involved actual 
or threatened death or physical injury; and the symptoms have 
elements of dissociation, re-experiencing (i.e., flashbacks), 
avoidance of reminders of the experience, and anxiety; and 
the symptoms persist longer than one month and cause a 
serious impairment in normal daily functioning.  Id.  

By comparison, the change in diagnosis to PTSD since the last 
VA examination implies that the veteran's psychiatric 
disability has increased in severity.  Also, the veteran has 
essentially claimed that this disability has worsened since 
that examination.  

The medical evidence of record also indicates that disability 
associated with the veteran's left median neuropathy may have 
worsened since the last VA examination in August 2005.  
During that VA examination for bones, the veteran indicated 
that he was functional in his activities of daily living, 
except that he could not tie shoes.  During an April 2007 
examination, conducted in connection with the veteran's claim 
for SSA disability benefits, the veteran reported that he 
presently had difficulty with household chores.  These and 
other medical record evidence indicate that the veteran's 
service connected left median neuropathy may have worsened 
since the last VA examination.

In light of the length of time (approximately two and one-
half years) since the last VA examinations addressing the 
extent of the veteran's service-connected disabilities, the 
apparent worsening of the veteran's disability picture due to 
his service-connected disabilities, and the veteran's 
inability to work since 2005, this matter should be remanded 
to the AOJ for development, including new examinations with 
opinions as to employability.  

In short, resolution of the veteran's claim for TDIU requires 
additional examination of the service-connected disabilities 
on which that claim is based.  
The veteran's TDIU claim must be remanded for the veteran to 
undergo contemporaneous and thorough VA examination of his 
service-connected disabilities.  A more current evaluation is 
necessary to adequately evaluate the disorders to determine 
their impact on the veteran's ability to secure or follow a 
substantially gainful occupation, and thereby determine 
whether the veteran is entitled to TDIU under 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997) (when appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled another examination).  

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the record. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's service-connected 
disabilities; to specifically include any 
missing records dated since the August 
2005 VA examinations for bones and for 
mental disorders.

2.  Thereafter, schedule the veteran for 
separate VA examinations by appropriate 
specialists to determine the severity of 
the disability due to each of the 
veteran's service-connected disabilities: 
(1) adjustment disorder with depressed 
mood associated with residuals of fracture 
of left wrist with excision of ganglion 
cyst; (2) left median neuropathy 
associated with residuals of fracture of 
left wrist with excision of ganglion cyst; 
(3) scars, residual of excisions of 
ganglion cyst, left wrist associated with 
residuals of fracture left wrist with 
excision of ganglion cyst; (4) residuals 
of fracture left wrist with excision of 
ganglion cyst; and (5) well-healed 
abrasion wound over left medial knee.
  
Each examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature and extent of the service-connected 
disability examined, to include findings 
indicated below in sections i-iv.  The 
examiners should perform all studies 
deemed appropriate, and set forth all 
findings relevant to the disability 
examined, in detail in the respective 
examination reports.  The RO should make 
the claims file available to the 
examiners, who should review the entire 
claims folder in conjunction with the 
examinations.  The examiners should 
indicate this fact in the examination 
reports.  The examiners should provide a 
complete rationale for any opinion offered 
in the examination reports as to the 
nature and extent of severity of the 
respective disabilities.  
 
i.  The examiner for the service-
connected psychiatric disability should 
be requested to assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the service-connected disability has on 
the veteran's social and industrial 
adaptability.  A complete rationale for 
any opinion expressed should be included 
in the report.  

ii.  The examiner for the left median 
neuropathy should conduct any indicated 
tests such as nerve conduction studies.  
The examiner should characterize the 
level of impairment to motor function, 
tropic changes, sensory disturbances, 
loss of reflexes, pain, or muscle atrophy 
associated with the disability.  The 
examiner should also indicate whether any 
incomplete paralysis was mild, moderate, 
moderately-severe or severe, and render 
an opinion as to the impact that the 
service-connected disability has on the 
veteran's industrial adaptability. 
    
iii.  The examiner of the residuals of 
fracture of the left wrist  assess the 
severity of disability due to the left 
wrist disorder specifically utilizing 
range of motion testing of the left 
wrist, and noting the presence of any 
ankylosis.  The examiner should note 
symptoms such as pain, stiffness, or 
aching in the area of the part affected; 
as well as other pertinent findings, if 
present.  The examiner should render an 
opinion as to the impact that the 
service-connected disability has on the 
veteran's industrial adaptability

The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner must 
render an opinion as to the presence of 
pain that significantly limits functional 
ability during flare-ups or when the 
affected joint is used repeatedly over 
time.  If feasible, the examiner should 
determine the extent of the limitation in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

iv.  The examiner of the service-
connected scars, residual of excisions 
ganglion cyst, left wrist, and abrasion 
wound over the left medial knee should 
note whether the associated scarring 
produces limitation of function of the 
affected part.  The examiner should 
render an opinion as to the impact that 
the service-connected disability has on 
the veteran's industrial adaptability

After completing the respective 
examinations, each of the examiners should 
opine as to whether it is as likely as not 
(50 percent or greater probability) that 
the veteran is unable to secure or follow 
a substantially gainful occupation by 
reason of his service-connected mental 
disorder; left median neuropathy; scars, 
residual of excisions of ganglion cyst, 
left wrist; residuals of fracture left 
wrist with excision of ganglion cyst; 
and/or well-healed abrasion wound over 
left medial knee.

3.  After the examination, the RO must 
readjudicate the TDIU claim.  If the 
benefit sought is not granted, issue the 
veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

